DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 2/15/2021. The allowed claims are 1-14. The closest prior art of record is WO 2016/151057) to Liska and US Patent Application Publication 2001/0008148 to Ito in view of and USP 4,383,642 to Sumikawa.
The following is an examiner’s statement of reasons for allowance: The above named prior art of record does not teach or suggest an intermediate cam directly connected to the main door and the slave door and configured to facilitate angular movement of the slave door in response to movement of the main door after the main door had moved a pre- determined, non-zero, distance. As Liska and Ito in view of Sumikawa dos not disclose a cam directly connected to the main door that moves the slave door after the main door has moved a distance greater than zero. As none of the prior art cited above describes the direct connection of the doors to the cam. While the cam of Sumikawa moves the slave door after the main door moves a predetermined distance, as noted in the previous rejection, however Sumikawa does not disclose that the cam is directly connected to the doors; as link 33 connects the cam 30 to the damper 24 which is an indirect connection. As such none of the above prior art suggest the direct connection of the cam to the doors where the cam moves one of the doors after the other door moves a non zero distance. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763